DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roche (U.S. Patent No. 3,429,014)
As for Claim 1, Roche discloses a profiled clamp having a clamp band (10), which has a tensioning head (18,19) at each of its ends, the tensioning heads being connected to one another via a tensioning device (20), wherein the clamp band has a profiled element (plurality of 15) and a module frame (32) which extends in a circumferential direction, to which the profiled element is connected and on which it is supported at least in a radial direction (see Figs. 1, 4, and 5), wherein the tensioning heads are arranged on ends of the module frame (see Fig. 1).

3. (Currently Amended) The profiled clamp as claimed in claim 2, characterized in that wherein the profiled segments are connected to one another in an integrally bonded manner, wherein the profiled segments  are formed in one piece with one another (see Col. 3 lines 44-55).
4. (Currently Amended) The profiled clamp as claimed in claim 2, characterized in that wherein the profiled segments are individually fastened to the module frame (see Figs. 1, 4, and 5).
5. (Currently Amended) The profiled clamp as claimed in claim 1 wherein the module frame at least partially covers a radial outer side of the profiled element (surface 32 covers the lower parallel surface which connects walls 36 and 35).
6. (Currently Amended) The profiled clamp as claimed in claim 5, wherein the module frame 3} is formed from a strip-shaped element (see Figs. 1, 4, and 5 and Col. 3 lines 44-55).
7. (Currently Amended) The profiled clamp as claimed in claim 5 wherein the profiled element has a corrugated structure with corrugation crests and corrugation troughs (crests and toughs defined by 36, 33b, 33a, and 33c) running in an axial direction, wherein a receptacle (receptacle defined by camming faces 34) suitable for receiving flanges (11, 12) of a pipe connection is formed in the corrugation crests, wherein the receptacles of the corrugation crests are arranged in the same axial position (see Fig. 4).
8. (Currently Amended) The profiled clamp as claimed in claim 1 wherein the module frame has two strands (16, 17) which run substantially in a circumferential direction and which are arranged parallel to one another and spaced apart from one another in the axial direction, wherein the profiled element connects the two strands in the axial direction (see Figs. 1, 4, and 5).
9, (Currently Amended) The profiled clamp as claimed in claim 8, wherein the strands (9, 10) are formed from a wire rope in each case (see Figs. 1, 4, and 5).

11. (Currently Amended) The profiled clamp as claimed in claim 8 wherein the profiled element is curved radially outward between its axial edges (36, see Figs. 1, 4, and 5).
12. (Currently Amended) The profiled clamp as claimed in claim 8 wherein the profiled element  has at each of its axial edges  a radially outwardly open groove (37,38) through which one of the strands is respectively guided (see Figs. 1, 4, and 5).
13. (Currently Amended) The profiled clamp as claimed in claim 8 wherein the profiled element has at each of its axial edges 36) a material doubling which is produced by folding and around which a strand (16, 17) engages in each case (see Figs. 1, 4, and 5).
14. (Currently Amended) The profiled clamp as claimed in claim 1 wherein the tensioning heads each have a tensioning bolt (21) around which the module frame is at least partially guided in each case.
15. (Currently Amended) The profiled clamp as claimed in claim 14, wherein ends of the module frame are at least partially guided through the tensioning bolt (see Figs. 1, 4, and 5).
16. (Currently Amended) The profiled clamp as claimed in claim 1 wherein, to tension the profiled clamp, the tensioning device applies a force to the tensioning heads such that they are urged toward one another (see Col. 3 lines 11-20).
17. (Currently Amended) The profiled clamp as claimed in claim 1 wherein, to tension the profiled clamp, the tensioning device applies a force to the tensioning heads such that they are urged away from one another (see Col. 3 lines 11-20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID M UPCHURCH/               Examiner, Art Unit 3677